902 F.2d 28Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Emma HUMPHREY and Robert L. Humphrey, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.Emma HUMPHREY and Robert L. Humphrey, Plaintiffs-Appellees,v.UNITED STATES of America, Defendant-Appellant.
Nos. 89-2031, 89-2033.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 11, 1990.Decided April 13, 1990.

Appeals from the United States District Court for the Southern District of West Virginia, at Beckley.  Elizabeth V. Hallanan, District Judge.  (CA-5:87-0212)
Daniel Grove Moler, Moler & Staton, Mullens, W.Va., argued for appellants.
Stephen Michael Horn, Assistant United States Attorney, Charleston, W.Va., for appellee;
Michael W. Carey, United States Attorney, Charleston, W.Va., on brief.
S.D.W.Va.
AFFIRMED.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and KELLAM, Senior United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:


1
Emma and Robert Humphrey bring this appeal asserting that the amount of damages awarded in their federal tort claims actions are inadequate to compensate them for medical expenses incurred and for pain, suffering, and loss of capacity to enjoy life in the future.  They likewise complain of refusal of the court to admit certain evidence and finding of contributory negligence.  The United States cross appeals asserting error in finding it negligent and in the improper admission of evidence.


2
The district court in its opinion made a full finding of the facts and stated its conclusions of law.  A review of the record establishes the findings are supported by the evidence and are not clearly erroneous.  We likewise find the issues raised in the cross appeal by the United States to be without merit.  We therefore affirm on the opinion of the district court.  Humphrey v. United States, C/A-5:87-0212 (S.D.W.Va. Dec. 9, 1988).

AFFIRMED